t c summary opinion united_states tax_court belinda landrea dennard petitioner v commissioner of internal revenue respondent docket no 1253-04s filed date belinda landrea dennard pro_se miriam c dillard for respondent dean special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code as in effect at the time the petition was filed unless otherwise indicated subsequent section references are to the internal_revenue_code_of_1986 as amended and all rule references are to the tax_court rules_of_practice and procedure the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority the case arises from petitioner’s election to seek relief from joint_and_several_liability under sec_6015 for federal_income_tax for respondent issued to petitioner a notice_of_determination that she is not entitled to relief under sec_6015 c or f respondent now concedes that petitioner is entitled to relief under sec_6015 and to a refund under sec_6015 of an overpayment of dollar_figure for that was offset against a deficiency assessment for the issue remaining for decision is whether petitioner is entitled to a refund of an overpayment_of_tax for that was offset against the deficiency assessment for background the exhibits received into evidence are incorporated herein by reference at the time the petition in this case was filed petitioner resided in orlando florida petitioner and her then husband timely filed a joint federal_income_tax return for in respondent issued a statutory_notice_of_deficiency to petitioners determining additional tax due for no petition was filed with the court for a redetermination of the proposed deficiency and the tax was subsequently assessed certified transcripts introduced by respondent show that on date respondent captured petitioner’s overpayment_of_tax of dollar_figure for and offset it against the outstanding joint tax_liability for in the following year respondent captured petitioner’s overpayment_of_tax for of dollar_figure and set it off against the liability for petitioner signed on date and the internal_revenue_service filed on date a form_8857 request for innocent spouse relief and separation of liability and equitable relief referencing an understatement_of_tax for respondent sent to petitioner a notice_of_determination denying her request finding her ineligible under sec_6015 c and f at trial respondent conceded that petitioner is entitled to relief for under sec_6015 respondent also conceded that petitioner is entitled to a refund of the setoff of the overpayment for respondent argued however that petitioner is not entitled to a refund of the setoff of her overpayment for discussion spouses filing a joint federal_income_tax return are jointly and severally liable for all taxes due sec_6013 115_tc_183 affd 282_f3d_326 5th cir under certain circumstances however sec_6015 provides relief from this general_rule 114_tc_324 here respondent determined that petitioner is entitled to relief under sec_6015 since petitioner is entitled to relief under sec_6015 petitioner wants all her money back sec_6015 provides that in general a credit or refund shall be allowed to the extent it is attributable to the operation of sec_6015 except to the extent that it may be affected by other specified sections including sec_6511 and sec_6512 respondent asserts that the refund for paid_by offset of the overpayment for is barred under sec_6511 since the claim_for_refund was made more than years after the return was filed and more than years from the time the tax was paid the court agrees with respondent the amount of credit or refund is subject_to two look-back periods 516_us_235 a claim for credit or refund of an overpayment of any_tax shall be filed by the taxpayer within years from the time the return was filed or within years from the time the tax was paid whichever of those periods expires later sec_6511 under the 3-year look-back period if the claim was filed within years of the filing of the return then the taxpayer is entitled to a refund of taxes paid within years immediately preceding the filing of the claim plus the period of any extension of time for filing the return sec_6511 if the claim was not filed within that 3-year period the taxpayer is entitled to a refund of only those taxes paid during the years immediately preceding the filing of the refund claim sec_6511 if no claim is filed the credit or refund cannot exceed the amount that would be allowable under sec_6511 or b if a claim were filed on the date the credit or refund is allowed sec_6511 moreover in the case of any overpayment by a taxpayer the commissioner generally may within the applicable_period of limitations credit the amount of such overpayment against any_tax liability of that taxpayer sec_6402 petitioner’s joint federal_income_tax return was filed on date a refund claim was not filed within years of the date of filing of the return a payment on the tax_liability was made on date when the overpayment for was offset against the tax_liability petitioner’s request for relief on form_8857 was submitted on date the claim_for_refund was not filed within years of the date payment see driggers v commissioner tcmemo_2004_76 1for purposes of sec_6511 a return filed before the last day for filing shall be considered as filed on the last day petitioner is not entitled to a refund of the payment with respect to the tax_year made on date it is barred under sec_6511 reviewed and adopted as the report of the small_tax_case division decision will be entered under rule
